Title: From Thomas Jefferson to James Madison, 18 September 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello Sep. 18. 05.
                  
                  I return you Munroe’s letter most of the views of which appear to me very sound, & especially that which shews a measure which would engage France to compromise our difference rather than to take part in it and correct the dangerous error that we are a people whom no injuries can provoke to war. no further intelligence being now expected on this subject, & some measures growing out of it requiring as early consideration as possible, I have asked of our collegues a cabinet meeting at Washington on the 4th. of Oct. at 12. oclock, where I hope mrs Madison’s situation will permit you to be, altho I despair of it’s admitting your visit to Orange.   it is most unfortunate that Monroe should be coming home so precipitately. I cannot but hope that Bonaparte’s return to Paris about the 13th. of July would find & detain him there till it would be too late to get to England & wind up there in time to arrive here before winter. Accept for mrs Madison & yourself affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               